Citation Nr: 9912879	
Decision Date: 05/11/99    Archive Date: 05/21/99

DOCKET NO.  97-18 222	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Whether new and material evidence has been presented to 
reopen the veteran's claim for service connection for 
myelitis due to exposure to ionizing radiation during 
service.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C. Hickey, Counsel


INTRODUCTION

The veteran had active service from August 1956 to September 
1960.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from the April 1997 determination of the Department of 
Veterans Affairs (VA) Regional Office (RO) which found that 
no new and material evidence had been presented to reopen the 
claim for service connection for myelitis due to exposure to 
ionizing radiation during service.


FINDINGS OF FACT

1.  In a November 1990 rating decision, the RO, denied 
entitlement to service connection for myelitis, clamed as 
secondary to radiation exposure.  The veteran was notified of 
that determination by letter dated in November 1990, and did 
not appeal the denial within the allowable period of one year 
following notification. 

2.  The additional evidence associated with the claims folder 
since the November 1990 denial of service connection for 
myelitis, includes the January 1997 statement signed by 
William L. Harris, M.D., indicating his opinion that exposure 
to radiation in service may have contributed to the veteran's 
development of myelitis.  The statement is not cumulative of 
the evidence previously considered, and is of such 
significance that it must be considered in order to fairly 
decide the merits of the claim.



CONCLUSION OF LAW

The November 1990 rating decision denying service connection 
for myelitis due to exposure to ionizing radiation during 
service is final; however, new and material evidence has been 
presented to reopen the veteran's claim.  38 U.S.C.A. 
§§ 1110, 5108, 7104 (1991); 38 C.F.R. § 3.156 (1998). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The record shows that the veteran underwent radiation 
treatment for carcinoma of the epiglottis from January 1984 
to September 1984.  When he was seen in June 1985 for 
abdominal pain he also expressed urinary complaints.  The 
veteran was unable to empty his bladder for a bone scan 
study.  

Private medical records show that beginning in November 1986 
the veteran was evaluated for lower extremity discomfort and 
weakness.  In December 1986 the pertinent assessment was 
progressive change in the ability to walk due to weakness and 
odd sensation in both legs, slowly progressive over the past 
6 months.  Still later in December 1986 it was suspected that 
the veteran's neurologic problems were attributable to 
myelitis of unknown etiology.  A report dated in January 1987 
indicated the veteran's neurologic symptoms included spastic 
paresis of both lower extremities.  The diagnosis was 
myelitis, etiology to be determined.  

Also in January 1987 an extensive neurologic consultation was 
conducted at Duke University Medical Center.  The diagnosis 
was probable radiation induced myelopathy.  It was noted that 
the veteran had been seen by the radiation therapy service at 
Duke, where it was felt that although his history was 
consistent with radiation myelitis, such a complication would 
be exceedingly rare at the doses it was believed his cord had 
received.  A report dated in February 1987 noted the 
veteran's most likely problem was post-radiation myelopathy, 
considered to mean that he was one of the one to two percent 
who develop myelopathy in spite of adherence to strict limits 
of total dosage exposure to the cord.  

Progress notes dated in May 1987 reflect an assessment of 
urinary tract infection secondary to neurogenic bladder and 
myelitis.  In August 1987 it was noted that a consulting 
physician had expressed his view that the veteran's condition 
was not typical of a radiation induced myelitis.   

The veteran was re-evaluated by Duke University Medical 
Center in September 1987.  At that time his diagnoses 
included cervical myelopathy, spastic paraparesis, bladder 
dysfunction with urinary retention.  Although no definite 
etiology for his progression of cervical myelopathy was 
ascertained, a radiation induced myelitis was considered a 
probable explanation.  

When the veteran was seen in December 1987 his gait was 
slightly improved and there was no worsening of his symptoms 
with the exception of some intermittent burning in his feet.  
It was considered that if his condition was related to 
radiation used for cancer therapy, hopefully it would 
progress no further.  

Progress notes dated in December 1987 to February 1990 
indicate the veteran was assessed as status post myelitis of 
the spine with bilateral spastic paresis and neurogenic 
bladder which was stable.  In February 1990 it was noted the 
veteran was able to void without catheterization.  

Received in October 1990 was the veteran's statement relating 
that with regard to radiation exposure in service he was 
stationed at Iwakoni, Japan, from June 1957 to June 1959.  
During his tour of duty he was reportedly in Hiroshima 
several times.  The veteran indicated that Hiroshima was 
where he usually spent his free time.  He stated he was not 
present during any tests or bombings.  

By a rating action in November 1990 service connection was 
denied for myelitis claimed as secondary to radiation.  The 
record indicates that although the veteran was notified of 
the denial of service connection by letter in November 1990, 
he did not initiate a timely appeal of that determination.  

Received subsequent to the November 1990 rating decision, 
were progress notes dated in October 1995 which indicated the 
veteran was still having difficulty walking due to spinal 
cord problems.  

Also of record is a January 1997 statement signed by William 
L. Harris, M.D., in which the veteran's private physician 
related that the veteran had developed myelitis of the spinal 
cord resulting in neurogenic bladder and spastic paresis of 
the lower extremities after undergoing radiation treatment 
for cancer of the throat.  He noted the veteran reported 
being in Hiroshima within 15 years after the atomic bomb, and 
opined that radiation treatment, under normal circumstances 
should not have caused spinal cord injury leading to 
myelitis.  Dr. Harris related he had told the veteran that it 
was possible that he had already received radiation, quantity 
unknown, while in the service.  It was Dr. Harris' opinion 
that the previous exposure to radiation could have led to his 
poor outcome from the radiation treatment received for 
carcinoma of the neck.  

Added to the claims folder in April 1997 were the veteran's 
service medical records which were negative for complaints, 
findings, or diagnosis related to myelitis, and reflect no 
evidence of exposure to radiation.  

The veteran testified in support of his appeal at a personal 
hearing before the Board in September 1997.  He reported that 
the symptoms he associated with myelitis, to include weakness 
in the legs, and incontinence of bladder and bowels, had 
progressively increased.  While stationed in Japan in the 
1950's he reportedly visited Hiroshima as many as 15 times 
and was present in the area which had been ground zero.  He 
said that no one ever warned him that there might be 
excessive radiation in that area.  The veteran also stated 
that the doctors who had evaluated him had indicated that the 
likeliness of his developing myelitis from the amount of 
radiation treatment he received was one in 500.

New and Material Evidence Analysis

By a rating action in November 1990, the RO denied service 
connection for myelitis due to exposure to ionizing radiation 
during service.  The veteran received written notification of 
that action by letter in November 1990 and, as he failed to 
file a timely appeal therefrom, the decision became final and 
is not subject to revision on the same factual basis.  38 
U.S.C.A. § 7105; 38 C.F.R. §§ 3.104 (a), 20.302, 20.1103 
(1998).  

The claim, however, will be reopened if new and material 
evidence has been submitted since the last final decision on 
the claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); Manio 
v. Derwinski, 1 Vet. App. 140, 145 (1991); Evans v. Brown, 
9 Vet. App. 273 (1996).  The issue of new and material 
evidence must be addressed in the first instance by the Board 
because it goes to the Board's jurisdiction to reach the 
underlying claim and adjudicate the claim de novo.  See 
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g 
8 Vet. App. 1 (1995).

Under applicable regulation:

[n]ew and material evidence means 
evidence not previously submitted to 
agency decisionmakers which bears 
directly and substantially upon the 
specific matter under consideration, 
which is neither cumulative nor 
redundant, and which by itself or in 
connection with evidence previously 
assembled is so significant that it must 
be considered in order to fairly decide 
the merits of the claim.

38 C.F.R. § 3.156(a).  See also Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998) and Evans v. Brown, 9 Vet. App. 273 (1996).  
It should also be pointed out that, in determining whether 
evidence is material, "credibility of the evidence must be 
presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  
In Elkins, the U. S. Court of Appeals for Veterans Claims 
(known as the United States Court of Veterans Appeals prior 
to March 1, 1999) (hereinafter, "the Court") held that a 
three step process is required for reopening claims under the 
holding of the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) in Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998): the Secretary must first determine whether 
new and material evidence has been presented under 38 C.F.R. 
§ 3.156(a); second, if new and material evidence has been 
presented, immediately upon reopening the Secretary must 
determine whether, based upon all the evidence and presuming 
its credibility, the claim as reopened is well grounded 
pursuant to 38 U.S.C. § 5107(a); and third, if the claim is 
well grounded, the Secretary may evaluate the merits after 
ensuring the duty to assist under 38 U.S.C. § 5107(b) has 
been fulfilled.

In its April 1977 determination that new and material 
evidence had not been submitted to reopen the veteran's claim 
of entitlement to service connection for myelitis claimed as 
secondary to radiation exposure, the RO cited the regulatory 
definition of new and material evidence, but applied the 
standard set forth in the decision of the Court in Colvin v. 
Derwinski, 1 Vet. App. 171, 174 (1991).  This test required 
that, in order to reopen a previously denied claim, "there 
must be a reasonable possibility that the new evidence, when 
viewed in the context of all the evidence, both new and old, 
would change the outcome."  Colvin at 174. 

The Board notes, however, that in a recent decision, Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).  The United States 
Court of Appeals for the Federal Circuit (Federal Circuit) 
concluded that in the Colvin decision, the Court 
impermissibly ignored the definition of "material evidence" 
adopted by VA (in 38 C.F.R. § 3.156) as a reasonable 
interpretation of an otherwise ambiguous statutory term 
(38 U.S.C.A. § 5108) and, without sufficient justification or 
explanation, rewrote the statute to incorporate the 
definition of materiality from an altogether different 
benefits scheme.  The decision in Hodge stressed that under 
the regulation new evidence that was not likely to convince 
the Board to alter its previous decision could be material if 
that evidence provided "a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it will not eventually convince the 
Board to alter its rating decision." Hodge, at 1363.  Hence, 
the Federal Circuit overruled the Colvin test for purposes of 
reopening claims for the award of veterans' benefits.  

In view of the recent decision by the Federal Circuit in 
Hodge, the veteran's application to reopen the previously 
denied claim for service connection for a myelitis must be 
analyzed under the definition of new and material evidence 
provided at 38 C.F.R. § 3.156(a) (1998), rather than the 
standard set forth in Colvin.

The evidence associated with the claims folder subsequent to 
the November 1990 denial of service connection for myelitis, 
includes the statement signed by Dr. Harris, indicating his 
opinion that exposure to radiation in service as described by 
the veteran may have contributed to his development of 
myelitis.  The newly received evidence is not duplicative of 
the evidence previously considered, and bears directly and 
substantially upon the specific matter under consideration in 
this case.  When the credibility of the new evidence is 
presumed, it is of such significance that it must be 
considered in order to fairly decide the merits of the 
claims.  Therefore, we find that the veteran's additional 
evidence constitutes new and material evidence, and the claim 
for service connection for myelitis claimed as secondary to 
exposure to ionizing radiation is reopened.  


ORDER

The appeal is granted to the extent that the claim for 
service connection for myelitis due to exposure to ionizing 
radiation during service is reopened.  


REMAND

Once it has been determined that new and material evidence 
has been submitted to reopen a claim, the Board must first 
decide whether the veteran will be prejudiced in any way by 
its consideration of the reopened claim when the RO has not 
addressed that underlying issue.  The factors to be 
considered include whether the claimant has been given 
adequate notice of the need to submit evidence or argument on 
the underlying claim, an opportunity to submit such evidence 
or argument, and an opportunity to address the issue at a 
hearing.  Bernard v. Brown, 4 Vet.App. 384 (1993).  In the 
case at hand, the Board concludes that the new evidence must 
be examined in light of all the evidence to determine whether 
the claimant is entitled to the benefit sought.

Accordingly, the case is REMANDED for the following actions:

1.  The RO should review the veteran's 
claim for service connection for 
myelitis, as secondary to exposure to 
ionizing radiation, on the basis of all 
evidence of record, to include a 
determination of whether the veteran has 
presented a well grounded claim.  If it 
is determined that the claim is well 
grounded, any development which is found 
to be indicated shall be conducted, 
prior to a merits review of the issue.  

2.  If action taken remains adverse to 
the veteran, he and his representative 
should be provided with a supplemental 
statement of the case, and a reasonable 
period of time for response thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
action until otherwise notified, but he may furnish 
additional evidence and argument while the case is in remand 
status. Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); 
Booth v. Brown, 8 Vet. App. 109 (1995).  The purpose of this 
REMAND is to obtain additional information and to ensure due 
process of law.  No inference should be drawn regarding the 
final disposition of the claim as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1996) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	C. W. Symanski
	Member, Board of Veterans' Appeals



 

